Judgment, Supreme Court, New York County (Richard Failla, J.), rendered July 29, 1991, which convicted defendant, upon his plea of guilty, of robbery in the first degree, and sentenced him, as a second violent felony offender, to a term of 9 to 18 years, unanimously affirmed.
Contrary to defendant’s contention, the court made sufficient inquiry prior to denying his motion for new counsel. As a result, the trial court acquired a "clear picture” of the defendant’s complaints (People v Smith, 192 AD2d 310, 312, affd 82 NY2d 731). Accordingly, it cannot be said that the court, which "was in the best position to determine the genuineness of the defendant’s objection to his counsel,” abused its discretion in denying the motion (supra, at 312).
Furthermore, in light of the vicious nature of the crime and the seriousness of the victim’s injuries, a reduction of defendant’s sentence in the interest of justice is not warranted. Concur—Rosenberger, J. P., Kupferman, Ross, Nardelli and Tom, JJ.